NO. 07-03-0303-CV

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                     PANEL D

                               SEPTEMBER 30, 2003

                        ______________________________


                    VAN HOOLEY AND ANGELA HOOLEY,
     INDIVIDUALLY AND D/B/A VAN HOOLEY CONSTRUCTION, APPELLANTS

                                         V.

          THE ESTATE OF WELDON MCCLURE, DECEASED, APPELLEE


                      _________________________________

          FROM THE COUNTY COURT AT LAW OF RANDALL COUNTY;

              NO. 2899-L; HONORABLE JAMES ANDERSON, JUDGE

                       _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                             MEMORANDUM OPINION


      Appellants Van Hooley and Angela Hooley, individually and d/b/a Van Hooley

Construction, filed a Motion to Dismiss Appeal on September 26, 2003.
      No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith. Tex. R. App. P. 42.1. All costs herein having been paid, no

order pertaining to costs is made.



                                               James T. Campbell
                                                   Justice




                                           2